Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/8/2022 Claims 1-10 are pending. Claims 1, 2, 4, and 10 were amended. 

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but are moot in view of new grounds of rejection. While the examiner did not find the arguments persuasive, a new rejection is being provided which more clearly teaches the claimed subject matter in view of newly identified art. Claims 1, 6, 9, and 10 were previously rejected under 35 USC 102(a)(1) but are currently rejected under 35 USC 103 in view of the amendments.
The examiner previously relied on Fontana et al. US 4,339,842 for the claim subject matter of “a second end of the magnetic conduction shaft is movably connected to the main body”. The applicant argues that the Pintle 12 was fixed and only the caster and pad assembly 10 were configured movably. The examiner maintains that the pintle sleeve 12 was also configured to move as the nut portion 12 of the pintle sleeve was configured to rotate as taught in col. 4, lines 38-40.
However, the examiner has identified a different reference, Fontana et al. US 3,210,795, which corresponds to the same inventor previously relied on and more clearly teaches the limitations of “the magnetic conduction shaft is movably connected to the main body,” which the applicant’s arguments allege were not disclosed. Fontana teaches a pintle 18 having a first side configured to contact a thrust bearing 36 in a supported structure 20 such that the pintle is configured to be movably connected to the main body in a manner equivalent to that as claimed. See the new rejection below. 
The examiner also identified Yu et al. US 2021/0276365 which claims priority which antedates the pending application and is not relied on for the pending rejection. Yu teaches in Figs. 1-4 wherein a rotating shaft 121 connects a rotating shaft support 301 to a wheel support 101. Para. [0099] states:
The rotating shaft 121 may be configured to connect the universal wheel support 101 and the rotating shaft support 301, and is rotatable relative to the rotating shaft support 301. The rotating shaft and the rotating shaft support may be coaxially arranged. In addition, the rotating shaft 121 may be fixedly connected to the universal wheel support 101. In this case, the rotating shaft 121 may rotate together with the universal wheel support 101. Thus, the universal wheel 201 is rotatable around the universal wheel shaft 211 and the universal wheel support 101 is rotatable relative to the rotating shaft support 301, so that a universal rotation function of the universal wheel assembly is implemented. Certainly, when the universal wheel assembly is a fully driven wheel, the rotating shaft 121 may alternatively be movably connected to the universal wheel support 101. Even if the rotating shaft 121 is movable relative to the universal wheel support 101, the universal rotation function of the universal wheel assembly is still not affected.

This reference teaches wherein the shaft may be movably connected to the rotating shaft support 301 or the universal wheel support 101 without affecting the universal rotation function of the universal wheel assembly. Thus, one of ordinary skill in the art would appreciate that the shaft may be configured to be moveably connected to the main body and/or be movably connected to the wheel support without affecting the universal rotation of having a wheel rotatable with respect to the support without providing any new or unexpected result. This is equivalent to the motivation provided in para. [0015] of the pending application which states, “…so that by virtue of the connection of the magnetic conduction shaft, movable connection between the support frame and the main body is achieved;”. 
Therefore, the examiner maintains claims 1-10 stand rejected as outlined in the rejection below. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the language is confusing in regards to the language of claim 1. Claim 1 recites: 
“a first end of the magnetic conduction shaft … connected to the support frame, a second end of the magnetic conduction shaft … connected to the main body,”. 

In contrast claim 2 recites: 
“a first connector for connecting with a main body
and a second connector for connecting with the support frame,
the first connector and the second connector are respectively provided on a first end and a second end of the shaft body.”
  
The examiner recommends revising as the nomenclature is confusing. For example, a first end of the magnetic conduction shaft is connected to the support frame by means of a second connector provided on a second end of the shaft body. I.e. the first end of the magnetic conduction shaft corresponds to the second connector and the second end of the shaft body. 
Conversely, a second end of the magnetic conduction shaft is connected to the main body by means of a first connector provided on a first end of the shaft body. I.e. the second end of the magnetic conduction shaft corresponds to the first connector and the first end of the shaft body.
Further, as best understood by the examiner, the first end of the magnetic conduction shaft could reasonably be interpreted as equivalent to the second end of the shaft body. Likewise, the second end of the magnetic conduction shaft could reasonably be interpreted as equivalent to the fist end of the shaft body. As such, the nomenclature is confusing and possibly redundant. Please revise accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021) in view of Fontana et al. US 3,210,795 (Fontana).

Regarding claim 1, CN208837799 teaches a wheel rotation detection component, at least a part of the wheel rotation detection component is connected to a main body of an object  (the wheel rotation component of Fig. 1 for a vacuum cleaner comprising an upper cover and a chassis 10 connected to the upper cover; see Fig. 1, [0016], [0022]), 
wherein the wheel rotation detection component comprises a support frame (roller seat 10; see Fig. 1), a wheel (roller 20; see Fig. 1), a magnet fixed on the wheel (magnet 50 fixed to roller 20; see Fig. 1), a detection element configured to induce a change of a magnetic field of the magnet and to detect a rotation information of the wheel (a magnet 50 and hall element 60; see Fig. 1; see [0028]), and a magnetic conduction shaft configured to be magnetized by the magnet to conduct the magnetic field to the detection elements (support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60; see Fig. 1; see para. [0028])
the wheel is movably connected to the support frame, the magnet is fixed on the wheel (the roller 20 is designed to rotate around the roller shaft 40 which is connected to the roller seat 10 and magnet 50 is fixed to the roller 20; see Fig. 1; see para. [0025]), a first end of the magnetic conduction shaft is fixedly or movably connected to the support frame, a second end of the magnetic conduction shaft is connected to the main body, and the detection element is provided on the main body (the support shaft 30 is used to fix the roller base 10 to the chassis and the Hall sensor 60 is connected to a control circuit which is connected to the chassis; see Fig. 1; see para. [0023], [0025], [0029]).
CN208837799 fails to teach wherein a second end of the magnetic conduction shaft is movably connected to the main body.
Fontana teaches a second end of the magnetic conduction shaft is movably connected to the main body (pintle 18 connects to a wheel frame 12 at a first end and a supported structure 20 equivalent to a main body at a second end and the pintle is receivable freely by socket bore 32 via a thrust bearing 36 which allows the pintle to be movable with respect to the supported structure 20; see Figs. 1-3; see col. 1, line 53-col. 2, line 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a second end of the magnetic conduction shaft is movably connected to the main body as taught in Fontana into CN208837799 in order to gain the advantage of swiveling movement of the wheel allowing universal movement using economical materials which have long service life.

Regarding claim 2, CN208837799 teaches wherein the magnetic conduction shaft comprises a shaft body (e.g. the bracket/support shaft 30; see Fig. 1), a first connector for connecting with the main body and a second connector for connecting the support frame, the first connector and the second connector are respectively provided on a first and second end of the shaft body (the bracket/support shaft 30 is used to fix the roller base to the chassis which require connectors which would be equivalent to a first connector and second connector; see para. [0023]; see Fig. 1), and the second connector is provided with a second connecting structure for fixedly or movably connecting with the support frame (the shaft 30 is formed to rotate around or be fixed to the roller seat 10; see para. [0023]). 
CN208837799 fails to teach the first connector is provided with a first connecting structure for movably connecting with the main body.
Fontana teaches the first connector is provided with a first connecting structure for movably connecting with the main body (pintle 18 is freely connected to a socket bore 32 of the supported structure 20 by means of a recess 52 which is adapted to receive freely a projecting rim 44 of the socket wall 24; see col. 1, line 64- col. 2, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of the first connector is provided with a first connecting structure for movably connecting with the main body as taught in Fontana into CN208837799 in order to gain the advantage of swiveling movement of the wheel allowing universal movement using economical materials which have long service life.

Regarding claim 3, CN208837799 fails to teach wherein the main body comprises a base and a connecting part disposed on the base, the connecting part is provided with a first connecting hole for connecting the magnetic conduction shaft, a wall of the first connecting hole is provided with a bulge, the first connecting structure comprises a slot, and the bulge is positioned in the slot.
Fontana teaches wherein the main body comprises a base and a connecting part disposed on the base, the connecting part is provided with a first connecting hole for connecting the magnetic conduction shaft, a wall of the first connecting hole is provided with a bulge, the first connecting structure comprises a slot, and the bulge is positioned in the slot (supported structure 20 having a base including a socket 22 disposed on the base and provided with a bore 32 for connecting the pintle 18, a socket wall 24 comprising an annular rim 44, wherein a recess 52 of the pintle 18 is adapted to receive freely with the projecting rim 44 of the socket wall 24; see col. 1, line 64- col. 2, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the main body comprises a base and a connecting part disposed on the base, the connecting part is provided with a first connecting hole for connecting the magnetic conduction shaft, a wall of the first connecting hole is provided with a bulge, the first connecting structure comprises a slot, and the bulge is positioned in the slot as taught in Fontana into CN208837799 in order to gain the advantage mounting a wheel in a manner as to allow swiveling movement of the wheel allowing universal movement while fixing the wheel so it does not fall out when raised from the floor.

Regarding claim 4, CN208837799 teaches wherein the detection element is disposed on a side wall or an end or a bottom of the connecting part (the hall element 60 is disposed on a bottom of the chassis and would be reasonably be interpreted as a bottom or an end of a connecting part which would be required to connect the shaft 30 to the chassis; see Fig. 1).

Regarding claim 5, CN208837799 fails to explicitly teach wherein a plurality of detection elements are disposed and uniformly distributed, but such a limitation would be an obvious variation requiring a mere duplication of parts wherein one of ordinary skill in the art would appreciate that multiple sensor would provide multiple reading to average the signal which would increase signal to noise of the sensor without providing any new or unexpected result.

Regarding claim 6, CN208837799 teaches wherein the support frame comprises a frame body and a second connecting hole formed in the frame body and configured to connect the second connector, and the second connector is inserted in the second connecting hole (the roller seat 10 comprises a main body with a hole wherein the shaft is inserted into the connecting hole which is connected by means of a connector as shown in Fig. 1).

Regarding claim 9, CN208837799 teaches wherein the wheel is provided with a mounting groove, and the magnet is fixed in the mounting groove (the magnet is embedded in the hub which would be equivalent to fixing the magnet in a mounting groove; see Fig. 1; see para. [0025]).

Regarding claim 10, CN208837799 teaches a robotic cleaner (an intelligent vacuum cleaner; see para. [0022]), comprising: 
a main body (the vacuum cleaner comprises an upper cover and chassis; see para. [0016] and [0022]), and 
a wheel rotation detection component, at least a part of the wheel rotation detection component is connected to the main body (a roller detection device is connected to the chassis; see para. [0016]), wherein the wheel rotation detection component comprises: 
a support frame, a wheel, a magnet fixed on the wheel, and a detection element configured to induce a change of a magnetic field of the magnet and to detect a rotation information of the wheel, the magnet is fixed on the wheel, and a magnetic conduction shaft configured to be magnetized by the magnet and to conduct the magnetic field of the detection element (roller base 10, roller 20, magnet 50 support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60 to detect rotation of the wheel; see Fig. 1; see para. [0028]), 
wherein the wheel is movably connected to the support frame,
a first end of the magnetic conduction shaft is fixedly or movably connected to the support frame, a second end of the magnetic conduction shaft is connected to the main body, and the detection element is provided on the main body (the support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60 and has two end configured to fix the roller base 10 to the chassis and the Hall sensor 60 is connected to a control circuit which is connected to the chassis; see Fig. 1; see para. [0023], [0025], [0029]).
CN208837799 fails to teach wherein a second end of the magnetic conduction shaft is movably connected to the main body.
Fontana teaches a second end of the magnetic conduction shaft is movably connected to the main body (pintle 18 connects to a wheel frame 12 at a first end and a supported structure 20 equivalent to a main body at a second end and the pintle is receivable freely by socket bore 32 via a thrust bearing 36 which allows the pintle to be movable with respect to the supported structure 20; see Figs. 1-3; see col. 1, line 53-col. 2, line 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a second end of the magnetic conduction shaft is movably connected to the main body as taught in Fontana into CN208837799 in order to gain the advantage of swiveling movement of the wheel allowing universal movement using economical materials which have long service life.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021) in view of Fontana et al. US 3,210,795 (Fontana), and in further view of Ozick et al. US 2008/0065265.

Regarding claims 7 and 8, CN208837799 fails to teach wherein the second connecting structures comprise positioning rings and positioning grooves, a wall of the second connecting hole is correspondingly provided with limiting protrusions, the limiting protrusions abut against the positioning rings, or the limiting protrusions are clamped in the positioning grooves; and wherein a plurality of positioning rings or positioning grooves are provided, the positioning rings or the positioning grooves are disposed at intervals, and a number of limiting protrusions is equal to a number of the positioning rings or the positioning grooves. 
Ozick teaches wherein the second connecting structures comprise positioning rings and positioning grooves, a wall of the second connecting hole is correspondingly provided with limiting protrusions, the limiting protrusions abut against the positioning rings, or the limiting protrusions are clamped in the positioning grooves; and wherein a plurality of positioning rings or positioning grooves are provided, the positioning rings or the positioning grooves are disposed at intervals, and a number of limiting protrusions is equal to a number of the positioning rings or the positioning grooves (as best understood by the examiner, Ozick shows a shaft 312 comprises a groove and ring wherein the wheel housing 310 includes a protrusion which is configured to abut the ring and groove of the shaft 312, and wherein it would be an obvious matter of design choice to include a plurality of positioning rings, grooves, and limiting protrusions to connect the shaft 312 to the wheel housing 310 as additional components requires a mere duplication of parts which does not provide any new or unexpected results; see Fig. 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the second connecting structures comprise positioning rings and positioning grooves, a wall of the second connecting hole is correspondingly provided with limiting protrusions, the limiting protrusions abut against the positioning rings, or the limiting protrusions are clamped in the positioning grooves; and wherein a plurality of positioning rings or positioning grooves are provided, the positioning rings or the positioning grooves are disposed at intervals, and a number of limiting protrusions is equal to a number of the positioning rings or the positioning grooves as taught in Ozick into CN208837799 in order to gain the advantage mounting grooves and rings which correspond with limiting positions to configure the shaft into the wheel housing at a predetermined position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868